Citation Nr: 1708266	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-49 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, schizoaffective disorder, anxiety disorder, and depressive disorder, to include as due to exposure to non-ionizing, microwave radiation resulting from duties as an automatic tracking radar repairman.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from October 1972 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in December 2011.  A transcript of that hearing is of record.  The VLJ who conducted the December 2011 hearing is no longer with the Board.  In March 2014, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a VLJ who would render a determination in his case.  He was further informed that if no response was received that it would be assumed that he did not want another hearing and that a decision on his claim would be made.  No response was received from the Veteran.

In May 2012, the Board denied reopening the claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In April 2013, the Court issued an order that vacated the May 2012 Board decision and remanded the claims for compliance with a Joint Motion for Remand (JMR).  In May 2014, the Board reopened the claim and remanded the underlying service connection claim for further development.  In October 2014, the Board again remanded the claim for further development.  In February 2016, the Board denied the claim, which the Veteran again appealed to the Court.  In December 2016, the Court issued an order that vacated the February 2016 Board decision and remanded the claim for compliance with a new JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties agreed that VA failed to provide an adequate examination and medical opinion as the October 2015 VHA opinion was not adequate.

The Veteran asserts that his acquired psychiatric disorder is due to exposure to microwave radiation during his duties as an automatic tracking radar repairman.  He submitted the medical article Microwave Bioeffect Congruence with Schizophrenia, in support of his claim.  Alternatively, he asserts that his acquired psychiatric disorder is due to his active service.

The service treatment records (STRs) show that he was treated for nervousness and was assessed with an anxiety reaction in February 1973.  He later treated for anxiety and tension in October 1974.  He treated for an anxiety state in November 1975.  At his separation examination in June 1976, he indicated that he had nervous trouble, although he had a normal psychiatric examination.

The Veteran's medical records show that he has been diagnosed with schizophrenia, schizoaffective disorder, anxiety disorder, and depressive disorder.

Thus, consistent with the JMR, the Veteran should be afforded a VA examination to determine the etiology of any current acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to be afforded an examination by a VA psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination. Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a) What is (are) the diagnosis(es) for the Veteran's current psychiatric disability(ies), if any?

In answering this question, the examiner should address the following diagnoses of record: schizophrenia, schizoaffective disorder, anxiety disorder, and depressive disorder, and indicate his or her agreement with each diagnosis.

(b) For each psychiatric disability diagnosed, please provide an opinion as to whether such at least as likely as not (50 percent or better probability) either began in or was otherwise caused by the Veteran's active service.  

The examiner should cite to the medical and lay evidence of record and explain the rationale for all opinions given.  The examiner should specifically consider and discuss the Veteran's treatment for various mental health symptoms during his active service and the medical article submitted by the Veteran.  The examiner should also discuss any relevant medical opinions already of record.  

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

2.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above and re-adjudicate the claim.  If the remains denied, issue a supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

